              Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 1 of 6

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   AMANDA BECK
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-125 GEB

12                                 Plaintiff,            BRIEF IN SUPPORT OF DISMISSING JUROR #6
                                                         AND INSTALLING ALTERNATE JUROR #1
13                          v.

14   BENJAMIN MACIAS,

15                                Defendant.

16

17          For the reasons set forth below, the government moves the court to excuse Juror #6 for cause,

18 and to install Alternate Juror #1.

19                                                    FACTS

20          Juror deliberations in United States v. Benjamin Macias began at about 1:45 p.m. on November

21 14, 2018. At about 3:20 p.m., court staff requested that government attorneys come to the courtroom to

22 address a juror note. When both parties were present, court staff provided a note that read, “Juror #6 has

23 safety concerns regarding the location of his residence to the proximity of the AMF bowling location

24 and possible mutual acquaintances in the area.” The note was signed by Juror #6 and the foreperson,

25 Juror #9. Its script appeared to have been written by a third juror.

26          At about 4:00 p.m., after consulting with counsel, the court called Juror #6 to the courtroom to

27 discuss his concerns. In response to the court’s initial questioning, Juror #6 said that:

28


      BRIEF RE: JUROR DISMISSAL ISSUE                    1
            Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 2 of 6

 1                He had not written the note. However, it had been written at his request and expressed

 2                 his sentiments.

 3                He was “really uncomfortable.”

 4                He first realized this “last Thursday,” November 8, 2018, the second day of trial.

 5                Some of the relevant events of the case were “too close to my house – where everything

 6                 pretty much took place.”

 7                “I know I should have said something earlier, but it was my first time [being a juror].”

 8                He was “just real nervous” about “having to stay here and actually make a decision.”

 9         In response to further court questioning, Juror #6 said that:

10                He was not willing to engage in jury deliberations.

11                He didn’t want to be a juror.

12                He was not able to be a juror on this case.

13                It was “maybe last Thursday when I really started processing.”

14                He started believing that could not be a juror “maybe last Thursday.”

15                At that time, he “didn’t know how to go about” alerting the court to his position.

16                There were “not really major safety issues. … Just, the area I live in is close to the

17                 bowling alley.”

18                He was “sure” that there were “mutual acquaintances.”

19                He “didn’t feel comfortable.”

20                He felt that he “was being forced to give a different opinion” in the jury room.

21                “I would just really rather all of this be gone.”

22                “I really shouldn’t be here.”

23         In response to a final series of court questions, Juror #6 said that:

24                Since last Thursday, he had been “trying to figure out how to be excused.”

25                “I don’t know why I didn’t speak up earlier.”

26                He did recall the court’s voir dire questions about whether any potential jurors would

27                 have trouble making a decision.

28


     BRIEF RE: JUROR DISMISSAL ISSUE                      2
              Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 3 of 6

 1                                             LEGAL STANDARD

 2           Fed. R. Crim. P. 23(b)(3) enables a district court to dismiss a juror during deliberations for “good

 3 cause.” The good cause umbrella “embraces all kinds of problems—temporary as well as those of long

 4 duration—that may befall a juror during jury deliberations.” Murray v. Laborers Union Local No. 324,

 5 55 F.3d 1445, 1452 (9th Cir. 1995).

 6           Most relevant to this case, good cause includes a juror’s untruthfulness or misconduct, including

 7 violations of the court’s instructions to the jury. United States v. Vartanian, 476 F.3d 1095, 1098–99

 8 (9th Cir. 2007). It includes a juror’s unwillingness to follow the law or lying to the court. United States

 9 v. Christensen, 828 F.3d 763, 806 (9th Cir. 2015). It can include a juror’s inability to deliberate

10 impartially. United States v. Symington, 195 F.3d 1080, 1085 (9th Cir. 1999).

11           However, “if the record evidence discloses any reasonable possibility that the impetus for a

12 juror’s dismissal stems from the juror’s views on the merits of the case, the court must not dismiss the

13 juror.” Symington, 195 F.3d at 1087. In other words, the available evidence must be sufficient to leave

14 the district court “firmly convinced that the impetus for a juror’s dismissal is unrelated to [his or her]

15 position on the merits.” Id. at 1087 n. 5, n. 7.

16           The decision to excuse a juror is committed to the district court’s discretion. United States v.

17 Egbuniwe, 969 F.2d 757, 761 (9th Cir.1992). The Ninth Circuit must affirm such a decision unless the

18 appellate court is “left with the definite and firm conviction that the [district] court committed a clear

19 error of judgment in reaching its conclusion after weighing the relevant factors.” Id. Should a problem

20 with a juror arise after deliberations have commenced, the trial court must determine the circumstances

21 of what transpired, the impact on the jurors, and whether the problem was prejudicial. Bell v. Uribe, 748

22 F.3d 857, 867 (9th Cir. 2014). See also, United States v. Ross, 886 F.2d 264, 267 (9th Cir.1989)

23 (Because the district court was in the “best position” to evaluate the jury’s ability to deliberate, and the

24 incident clearly was affecting the jury, the court did not abuse its discretion in finding just cause to

25 remove both jurors.)

26                                                    ANALYSIS

27           The government asks the court to excuse Juror #6 for cause and to install Alternate Juror #1.

28 The government bases its request on Juror #6’s own reasons for and explanations of his discharge


       BRIEF RE: JUROR DISMISSAL ISSUE                    3
              Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 4 of 6

 1 request. They indicate a lack of candor to the court, his self-professed inability to deliberate, and his

 2 admission that he did not follow the Court’s instructions. These reasons pre-date the beginning of jury

 3 deliberations on November 14, 2018.

 4           Juror #6 told the court that, on the second day of trial – November 8, 2018 – he began to believe

 5 that he could not be a juror. He also told the court that, since that day, he has felt “really uncomfortable”

 6 about “having to stay here and actually make the decision” and that, therefore, since last Thursday, he

 7 has been “trying to figure out how to be excused.”

 8           He chose not to notify the court of this development even though he “knew [he] should have said

 9 something.” He implausibly claimed that he “didn’t know how to go about” doing so. He also stated

10 that he did not know why he did not speak up earlier. Such statements indicate either a lack of attention

11 to or a disregard of Initial Instruction No. 6. At the beginning of trial, the court told jurors to “simply

12 give a signed note to the Courtroom Deputy Clerk” if they needed to communicate with the court. Dkt.

13 #190 at 6:17-18.

14           The credibility of Juror #6 is further undermined by his providing a note that cited “safety

15 concerns” relating to the location of his home and “possible mutual acquaintances.” The “safety

16 concerns” his note invoked are, at this point, speculative. Less than two hours later, Juror #6

17 characterized them as “not major safety concerns, just little ones. … The area I live in is close to the

18 bowling alley.” He did not elaborate. In his colloquy, Juror #6 also said that he was “sure” some of

19 these mutual acquaintances existed, but he did not specify with whom they would be mutual, how many

20 there would be, or what their impact on his deliberations might be. This is not credible because such a

21 statement would have required Juror #6 to have made inquiries or otherwise contacted his acquaintances

22 during trial. If he did so, he would be in violation of the court’s initial instruction to avoid personal

23 research regarding the case. If he did not, then he would have no basis to be “sure” that mutual

24 acquaintances exist. On these bases, the court may find that Juror #6 was not candid with the court

25 regarding his reasons for not being on the jury. Further, Juror #6 may have had a duty to report any

26 “mutual acquaintances” as soon as he realized they existed. His decision to report them only after jury

27 deliberations began is an independent reason for discharging him.

28


       BRIEF RE: JUROR DISMISSAL ISSUE                    4
                Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 5 of 6

 1          There is no “reasonable possibility” that Juror #6’s dismissal relates to his views on the merits of

 2 the case. Symington, 195 F.3d at 1087. It is true that, during his court colloquy, Juror #6 made a

 3 passing comment that he was “being forced to give a different opinion” in the jury room. However, he

 4 did not explain the topic to which his opinion related. He did not explain whether other jurors also

 5 shared his view. It, therefore, remains unclear whether his opinion related to the merits of the case or

 6 even whether it was a minority view. Further, Juror #6 claimed such interference after only 90 minutes

 7 of deliberation; he simultaneously repeated multiple times that he had begun deciding last Thursday –

 8 six days before jurors discussed the case – that he could not serve. Thus, Juror #6’s realizations about

 9 his inability to be a juror preceded any possible jury deliberations by several days. As a result of Juror

10 #6’s own words, the court may dismiss him for reasons completely unrelated to his comment that he was

11 feeling “pressured” by other jurors.

12          Juror #6’s unwillingness to deliberate and his lack of candor are similar to the facts in United

13 States v. Christensen, 828 F.3d 763 (2015), in which the Ninth Circuit found no error in a district court

14 decision to discharge a juror who would not follow the law and who lied to the court. The Christensen

15 district court found, through the questioning of five other jurors, that its Juror #7 made statements

16 expressing disagreement with the wiretap laws; this was the court’s basis for finding that Juror #7 would

17 not follow the law. The Christensen district court also found that Juror #7 had lied by omission during

18 voir dire, when he did not respond to questions about “any feelings about the particular charges” or any

19 about “knowledge of wiretap laws.” Id. at 810. Here, the facts favor discharge even more, because the

20 court need not rely on the statements of other jurors. Rather, the court may listen to Juror #6, who

21 reports that he cannot deliberate and that he should have told the court six days ago that he could not

22 deliberate.1 Furthermore, Juror #6 has self-reported omissions and delays in his reporting of his

23 potential connection with the case, with no reasonable explanation. Juror #6’s candor earlier in the trial

24 would have avoided the difficulty of considering these facts after deliberations began.

25

26

27
            1
28              Unlike in Christensen, this problem was not raised by the other members of the jury.


      BRIEF RE: JUROR DISMISSAL ISSUE                     5
             Case 2:15-cr-00125-KJM Document 201 Filed 11/14/18 Page 6 of 6

 1                                                  ANALYSIS

 2          Juror #6 repeatedly told the court that he realized his difficulties with serving on the jury six days

 3 before deliberations began, but failed to say anything about his material concerns. These realizations

 4 and his lack of candor occurred well before the beginning of deliberations and any possible pressure

 5 from other jurors. Accordingly, court should find the bases for Juror #6’s dismissal existed well before

 6 deliberations began and did not stem from his views on the merits of the case.

 7
     Dated: November 14, 2018                                 MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                       By: /s/ AMANDA BECK
10                                                         AMANDA BECK
                                                           Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      BRIEF RE: JUROR DISMISSAL ISSUE                     6
